PER CURIAM:
The claimant and the respondent filed a written stipulation which stipulated that on or about January 25, 1977, the claimant’s vehicle hit and struck a large hole in the right hand lane of U.S. Route 60 in South Charleston, Kanawha County, West Virginia. The respondent had previously covered the hole with a metal plate which had become dislodged. The vehicle was damaged, and it was stipulated that the fair and equitable estimate of the damages sustained by the claimant is $93.32. Believing that liability exists on the part of the respondent and that the claimant is free from negligence and that the damages are reasonable, an award of $93.32 is directed in favor of the claimant.
Award of $93.32.